UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA,

                        v.

    THOMAS JENKINS,                                    Case No. 17-cr-00233 (TNM)

                        Defendant.


                                   MEMORANDUM ORDER

        Thomas Jenkins is serving a 128-month prison sentence for conspiracy to distribute

heroin and methamphetamine. He is incarcerated at Federal Correctional Institute (FCI)

Hazelton. Jenkins seeks compassionate release under 18 U.S.C. § 3582(c), claiming that his

family circumstances and the conditions of his confinement are extraordinary and compelling.

Upon consideration of Jenkins’s filings, the relevant law, and the entire record of the case, the

Court denies his motion.

                                                 I.

        FBI agents wiretapped Jenkins’s phone and learned that he was part of a narcotics

distribution conspiracy. Rev. Fin. Presentence Invest. Rep. (PSR) at 6, Docket No. 18-cr-235,

ECF No. 16. 1 Jenkins was responsible for between 100 and 400 grams of heroin, and 200 grams

of methamphetamine. Id. at 7. In 2017, a grand jury returned a one-count indictment charging

Jenkins and his confederates with conspiracy to distribute and possess with intent to distribute

cocaine base, phencyclidine, methamphetamine, and heroin. See Indictment at 1, Docket No. 17-

cr-233, ECF No. 61. Jenkins eventually pled guilty to conspiracy to distribute and possess with


1
  All page citations refer to the pagination generated by the Court’s CM/ECF system. As this
citation indicates, Jenkins pled guilty on a different docket, No. 18-cr-235. But because Jenkins
made his motion on this docket, No. 17-cr-233, the Court enters its Order here as well.
intent to distribute 100 grams or more of heroin and 50 grams or more of methamphetamine. See

Judgment at 1, Docket No. 18-cr-235, ECF No. 18. That crime carries a mandatory minimum

prison sentence of ten years. See 21 U.S.C. § 841(b)(1)(A); 21 U.S.C. § 846. The Court

ultimately sentenced Jenkins to 128 months in prison. Judgment at 2. He has served less than

half of that sentence.

       Jenkins now moves pro se for compassionate release under 18 U.S.C. § 3582(c). See Pro

Se Mot. for Compassionate Rel. (Def.’s Mot.), Docket No. 17-cr-233, ECF No. 138. He asks to

be “plac[ed] on house arrest for the remaining portion of his sentence” and be “permitt[ed] to

travel to work and assist his wife with her medical appointments.” Id. at 5.

                                                II.

       “A defendant seeking release under § 3582(c)(1))(A)(i) has a steep hill to climb.” United

States v. Holroyd, 464 F. Supp. 3d 14, 17 (D.D.C. 2020). Sentence reduction is appropriate only

if the defendant has first exhausted available administrative remedies. See 18 U.S.C.

§ 3582(c)(1)(A). If all administrative remedies have been exhausted, a court may reduce a term

of imprisonment if the defendant shows that “extraordinary and compelling reasons warrant such

a reduction.” Id. § 3582(c)(1)(A)(i). But any such reduction must be “consistent[] with the

sentencing requirements of section 3553(a).” United States v. Jackson, 26 F.4th 994, 1001 (D.C.

Cir. 2022).

       Section 3553(a) in turn requires consideration of, among other things, “the nature and

circumstances of the offense,” “the history and characteristics of the defendant,” and the need “to

protect the public from further crimes.” § 3553(a)(1)–(2). Courts thus “consider the anticipated

effect of compassionate release on crime and public safety for defendant-filed motions as part of

their weighing of relevant considerations.” United States v. Long, 997 F.3d 342, 356 (D.C. Cir.

                                                2
2021). A defendant seeking compassionate release “has the burden of establishing that he is

eligible for a sentence reduction under § 3582(c)(1)(A)(i).” Holroyd, 464 F. Supp. 3d at 17.

                                                 III.

       Jenkins claims to have exhausted his administrative remedies under § 3582(c)(1)(A),

Def.’s Mot. at 2, and the Government does not contend otherwise. The only issues for the Court

are whether extraordinary and compelling circumstances warrant a reduction in Jenkins’s

sentence, and whether a reduction is appropriate under § 3553(a).

                                                  A.

       Jenkins argues he should be released because his wife has several medical conditions

leaving her unable to care for their children and in need of Jenkins’s assistance. See Def.’s Mot.

at 4; Def.’s Supp. Br. 2, ECF No. 144. Jenkins says his wife suffers from kidney failure,

fibromyalgia, and lupus nephritis, and that her medications prevent her from receiving the

COVID-19 vaccine. Id. And because his wife is unvaccinated, her comorbidities make it likely

that she would suffer serious adverse consequences if she contracts COVID-19, making it

difficult for her to venture out of the house and supervise their children, who have “begun to

notice the nefariousness . . . of the world.” Id. at 5. Jenkins also asserts that the conditions at

FCI Hazelton are bad enough to warrant release.

       The Court finds that these circumstances do not constitute an extraordinary and

compelling reason to reduce Jenkins’s sentence. First, Jenkins does not satisfy his burden to

establish that his wife’s conditions justify his relief. Jenkins contends that his wife cannot

receive a COVID-19 vaccine because of her medications, but he provides no evidentiary support

for that proposition. Nothing in the proffered medical records suggests that her conditions or

medications make her ineligible for a vaccine.


                                                  3
          But even assuming Jenkins’s wife cannot receive a COVID-19 vaccine, on these facts her

illness is not an “extraordinary and compelling” circumstance under § 3582(c)(1)(A)(i). The

comments to the Sentencing Commission’s Policy Statement, U.S.S.G. § 1B1.13, state that in

reducing a sentence the court may consider the defendant’s “Family Circumstances,” that is,

whether there is “incapacitation of the caregiver of the defendant’s minor child” or the

“incapacitation of the defendant’s spouse . . . when the defendant would be the only available

caregiver for the spouse.” Id. § 1B1.13 cmt. 1(c)(i)–(ii). Although the D.C. Circuit has held that

§ 1B1.13 “is not ‘applicable’ to defendant-filed motions for compassionate release under the

First Step Act,” Long, 997 F.3d at 355, courts still view the Policy Statement as a “useful

guidepost,” United States v. Shabazz, No. 17-43, 2021 WL 4306129, at *3 (D.D.C. Sept. 22,

2021). And “family circumstances should warrant release only in extreme circumstances.”

United States v. Speaks, No. 18-cr-111-1, 2021 WL 3128871, at *4 (D.D.C. July 23, 2021)

(quoting United States v. Piles, No. 19-cr-292-5, 2021 WL 1198019, at *2 (D.D.C. Mar. 30,

2021)).

          The Court does not mean to take Jenkins’s wife’s conditions lightly or suggest that they

are not serious. But her medical records do not show that she is “incapacitated.” As the

Government notes, Mem. in Opp’n at 1, Docket No. 17-cr-00233, ECF No. 139, Jenkins’s wife’s

most recent medical notes are from February 23, 2021, during the height of the pandemic,

reflecting that she has been able to obtain medical care without Jenkins’s help. See Def.’s Mot.

at 22. Indeed, those notes say she was “doing fine.” Id. So even accepting the seriousness of his

wife’s conditions, Jenkins’s assertion that he should be released so that he may “assist his wife

with her medical appointments” holds little weight.




                                                  4
       Further, while commendable, Jenkins’s desire to help his wife raise their two daughters is

not extraordinary and compelling. Id. Jenkins admits that his wife can “have her food

delivered,” and he fails to show with any specificity that she is unable to sufficiently supervise

their children. Id. at 5. Jenkins’s worry that, without his oversight, his 13-year-old daughter

“may travel down a dark road” is simply not extraordinary and compelling. And even assuming

Jenkins’s wife is incapacitated, Jenkins provides no evidence that he is “the only available

caregiver” of his children. Speaks, 2021 WL 3128871, at *4 (“[D]eath or incapacitation of a

defendant’s domestic partner who is the primary caretaker of the defendant’s minor children”

might be an extraordinary circumstance, “but only where the defendant would be the only

available caregiver.” (cleaned up)). To the contrary, it appears Jenkins’s wife has family in the

District that can help care for their children. See PSR at 26.

       The increased burden placed on the spouses of inmates to care for their children, while

unfortunate, is an incident of incarceration from which many inmates and their families suffer.

See United States v. Garcia, No. 09-224-01, 2021 WL 719763, at *5 (E.D. Pa. Feb. 23, 2021).

By definition, then, it is not an extraordinary and compelling circumstance. Rather, it is an

almost inevitable consequence of a defendant’s decision to engage in felonious activity. And the

heightened burden on families and potentially serious health risks brought about by COVID-19,

again, is something people both inside and outside prison must deal with. See United States v.

Daniel, No. 1:17-CR-233, 2021 WL 5416629, at *3 (D.D.C. Nov. 18, 2021).

       The Court also rejects Jenkins’s bare assertion that the conditions at FCI Hazelton are

extraordinary and compelling. See Def.’s Mot. at 6. He says that the prison has been “under

some sort of onerous lockdown . . . and is currently not running normal” due to COVID-19. Id.

He also mentions in supplemental briefing that the new COVID-19 variant, BA.2, poses a novel

                                                 5
threat. See Def.’s Supp. Br. 2 (“With the newest COVID-19 subvariant becoming the most

dominant strand in America—it has proven to be 40-60% more contagious than the previous

viral Omicron variant.”). But “[t]he mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot independently justify compassionate

release.” United States v. Dempsey, No. 1:19-cr-368, 2021 WL 2073350, at *3 (D.D.C. May 24,

2021) (quoting United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)). This is especially true

at FCI Hazelton—even as the more-contagious BA.2 has emerged, the facility has zero active

COVID cases among inmates or staff. See BOP: COVID-19 Update,

https://www.bop.gov/coronavirus/ (last visited April 18, 2020). Thus, the Court finds the

conditions at the prison are not sufficiently “extraordinary and compelling” to justify Jenkins’s

early release.

                                                B.

       Even if Jenkins “had presented ‘extraordinary and compelling reasons’ for release, the

Court may reduce his term of imprisonment only if the balance of the § 3553(a) factors favor his

release.” Daniel, 2021 WL 5416629, at *3 (quoting Dempsey, 2021 WL 2073350, at *4); see

also United States v. Jackson, 468 F. Supp. 3d 59, 69 (D.D.C. 2020) (explaining § 3553(a)

factors may alone justify denial of compassionate release), aff'd, 26 F.4th 994 (D.C. Cir. 2022).

       The nature and circumstances of Jenkins’s offense weigh against his release. Jenkins was

part of a large conspiracy to distribute copious amounts of heroin and methamphetamine. PSR

at 7. And he was no bit player—he was a leader and organizer in the conspiracy, responsible for

200 grams of methamphetamine and between 100 grams and 400 grams of heroin. Id. at 7, 9.

There is a reason that the crime to which he pled guilty carries a mandatory minimum of ten

years in prison. “The country ‘is in the middle of an opioid epidemic,’ and those who deal


                                                 6
heroin either directly or indirectly contribute to the problem.” Daniel, 2021 WL 5416629, at *3.

Jenkins has served less than half of his 128-month sentence. Nothing about the nature and

circumstances of his crime suggest that he should be released on house arrest.

        More, both Jenkins’s history and characteristics and the need to protect the public from

further crimes also weigh against release. He has many drug convictions, the first when he was

19 years old. PSR at 12–17. Jenkins was over 40 years old when he was arrested for his current

offense. Multiple convictions related to narcotics distribution spanning more than 20 years

undermine any confidence the Court could harbor that if Jenkins is released he will not revert to

dealing drugs. He also has convictions for robbery, simple assault, and sexual solicitation. PSR

at 13–16. The Court acknowledges Jenkins’s statement that, if released, he will obtain gainful

employment, care for his family, and not “get caught-up” in crime, Def.’s Mot. at 7. It appears

Jenkins is genuinely remorseful for his conduct and intends to direct his energy towards

productive, lawful behavior. But Jenkins’s record shows he has recidivated before; there is thus

still a need to protect the public against his potential future criminality.

        In sum, altering Jenkins’s sentence so that he would serve less than half of it in prison

“would not reflect the seriousness of the offense, promote respect for the law, provide just

punishment, or afford adequate deterrence.” Speaks, 2021 WL 3128871, at *4 (quoting Holroyd,

464 F. Supp. 3d at 21). Thus, on balance, the § 3553(a) factors strongly favor denying Jenkins’s

motion. 2




2
  Jenkins also asks the Court to appoint counsel to aid him in litigating this motion. See Def.’s
Supp. Br. 1–2. Because the balance of the § 3553(a) factors weighs so heavily against
modification of Jenkins’s sentence, counsel could not sway the outcome here. Thus, the motion
to appoint counsel is denied.
                                                   7
For the foregoing reasons, it is

       ORDERED that Defendant’s [601] Motion for Compassionate Release is DENIED.

       SO ORDERED.

       This is a final, appealable Order.                         2022.04.18
                                                                  18:57:07
                                                                  -04'00'
Dated: April 18, 2022                           TREVOR N. McFADDEN, U.S.D.J.




                                            8